      Case 5:19-cv-00353-BSM-JTR Document 95 Filed 09/15/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

DAVID LEE TIDWELL                                                             PLAINTIFF
ADC # 141699

v.                         CASE NO. 5:19-CV-00353-BSM

ESTELLA BLAND, et al.                                                     DEFENDANTS


                                         ORDER

       Having reviewed the entire record de novo, United States Magistrate Judge J. Thomas

Ray’s partial recommended disposition [Doc. No. 91] is adopted. Summary judgment is

granted on all claims except Tidwell’s claims that: (1) Bland failed to adequately treat his

migraines; (2) Bland inappropriately delayed his neurology appointment; (3) Bland

inappropriately delayed his orthopedic appointment; (4) Bland and Dr. Smith denied his

four-hour work script; and (5) Bland removed Tidwell’s migraine medication, as set forth

in the partial recommended disposition regarding VSM18-00968 and VSM18-02753. [Doc.

No 73] Tidwell may proceed on these claims for the time frames for which the claims were

exhausted.

       IT IS SO ORDERED this 15th day of September, 2021.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
